department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date cc ita b04 genin-117301-16 ------------- --------------- uil -------------------------- ------------------------ ------------------------------ dear i am responding to your letter dated date you ask for clarification of revrul_70_604 1970_2_cb_9 and whether a condominium_management_association must recognize excess member income attributable to excess assessments collected during the taxable_year that is accumulated in a working_capital reserve i hope that the following general information is helpful except as provided under sec_528 of the internal_revenue_code a condominium_management_association that is classified as a corporation for federal_income_tax purposes must include in income funds it collects for its normal operating_expenses any funds accumulated as contingency reserves are also includible in the association’s gross_income because the internal_revenue_code does not provide for such accumulations without tax consequences see revrul_75_371 1975_2_cb_52 revrul_70_604 1970_2_cb_9 addresses a different situation in which a condominium management_corporation directly or indirectly returns excess assessments to its shareholder-owners the corporation’s sole authorized activity is limited to assessing its stockholder-owners for the purposes of managing operating maintaining and replacing the common elements of the condominium property the stockholder-owners of the corporation meet each year to decide whether to return excess assessments to themselves or to have the excess applied against the following year's assessments in this situation the corporation is not taxable on the excess assessments because the excess has been returned in effect to the stockholder-owners whether in the form of cash or in the form of a credit against next year’s assessment revrul_70_604 does not provide that a condominium_management_association may exclude from income amounts it accumulates in a working_capital reserve see revrul_75_371 which states that a condominium_management_association generally must genin-117301-16 include in income amounts accumulated in a contingency reserve this letter calls your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see section dollar_figure of revproc_2016_1 2016_1_irb_1 if you have any additional questions you may contact ----------------------- -------------------- at by _________________________ j peter baumgarten assistant to the branch chief branch associate chief_counsel income_tax accounting
